Citation Nr: 1719941	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  08-30 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bone and joint disorder, to include as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to November 1946.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied a request for service-connected disability compensation for a bone and joint disorder.  The Veteran timely appealed that ruling.  

The Board remanded this issue for further development in June 2010, June 2012 and September 2015.  

Prior to its most recent remand, the Board requested an expert medical opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901 (2016).  The VHA provided the requested opinion in June 2015.  
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

1. The Veteran was exposed to ionizing radiation in service.

2. The Veteran does not currently have a "radiogenic disease" of the bones or joints as those terms are used in 38 C.F.R. § 3.311 (2016).

3. The preponderance of the evidence is against a finding that a current disability of the bones and joints is related to the Veteran's active duty service or events therein, to include exposure to ionizing radiation.


CONCLUSION OF LAW

A current disability of the bones and joints was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans' Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

Duty to Notify

The notice VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Id. at 486.

The claimant in this case has substantiated his status as a veteran.  In a letter dated September 2005, the RO notified him of the first three elements of his claim for service connection.  In a second letter, dated March 2006, the RO notified him of the degree of disability and effective date elements.  By sending these letters, the RO satisfied VA's duty to notify.

	(CONTINUED ON NEXT PAGE)

Duty to Assist

VA has similarly fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service medical records, and lay statements have been associated with the claims file.

In March 2011, the RO arranged for an examination to assess the nature and etiology of a claimed disability characterized by bone and joint pain.  In February 2012, the Board decided that the March 2011 medical opinion was inadequate and remanded the issue to obtain an addendum opinion.   After the RO obtained a second medical opinion in March 2012, the Board found that it too was inadequate.  The Board requested an opinion from the VHA expert in April 2015.  As the Board explained in its most recent remand, in September 2015, the VHA opinion addressed the Veteran's contentions concerning the effects of his exposure to ionizing radiation, but failed to provide a more general opinion on the probability of a relationship between active duty service and a current disability manifested by bone and joint pain.  The Board therefore remanded the case for yet another medical opinion, which the RO obtained in January 2017.  The Board has thoroughly reviewed the various medical opinions and finds that, taken together, they are adequate to decide the claim.  

As the Veteran has not identified additional evidence pertinent to the claim and as there are no additional records to obtain, no further assistance to the Veteran is required to comply with VA's duty to assist.


II. Service Connection for a Bone and Joint Disorder

According to the Veteran, his current bone and joint pain is the result of his exposure to ionizing radiation during Operation Crossroads, a series of atomic tests which took place near Bikini Atoll in the Pacific Ocean in the summer of 1946.  Service personnel records and the Veteran's credible statements show that, at the relevant time, the Veteran served aboard the U.S.S. Shangri-La (CV-38), an aircraft carrier which participated in Operations Crossroads. 
Service connection for disabilities that are claimed to be the result of exposure to ionizing radiation can be demonstrated in three different ways. First, there is a rebuttable presumption of service connection for radiation-exposed veterans who later develop one of the diseases listed in 38 C.F.R. § 3.309(d).  VA has determined that a positive association exists between the listed diseases and radiation exposure. See 38 C.F.R. § 3.309(d)(2).

Service connection may also be established if a radiation-exposed veteran develops a "radiogenic disease" - one that may be induced by ionizing radiation.  A radiogenic disease can be either one of the diseases listed at 38 C.F.R. § 3.311(b) or an unlisted disease, if competent scientific or medical evidence establishes that the claimed condition is a radiogenic disease and if VA's Under Secretary for Benefits determines that a relationship, in fact, exists between the disease and the veteran's radiation exposure in service. 

The third method of establishing service connection for a claimed disability based on exposure to ionizing radiation is direct proof that radiation caused the claimed disability.  Direct service connection may be established by competent evidence establishing that a medical nexus exists between the claimed condition and exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  "[T]his route includes the difficult burden of tracing causation to a condition or event during service."  Id.

The provisions of 38 C.F.R. § 3.311 provide instructions on the development of claims based on exposure to ionizing radiation.  This regulation requires that a radiation dose assessment be completed if a radiogenic disease first became manifest after service; the radiogenic disease was not manifest to a compensable degree within the presumptive periods specified in either 38 C.F.R. §§ 3.307 or 3.309; and the claimant contends that the disease is a result of ionizing radiation in service.  See 38 C.F.R. § 3.311(a)(2).

The Veteran's March 2011 VA examination revealed status post right arthroscopy with medial meniscectomy since June 1993 and status post lumbar microdiscectomy L4-5 since February 1991.  The examiner also noted severe chondromalacia of the right patellofemoral joint right with osteoarthritis and degenerative joint disease of the left knee.  Multilevel degenerative disc disease is also associated with residuals of the microdiscectomy at L4-5.  

These conditions of the knees and lumbar spine satisfy the current disability requirement of the Veteran's claim for service connection.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  But none of them is on the list of diseases presumptively associated with radiation.  See 38 C.F.R. § 3.309(d).  Moreover, none of them are on the list of radiogenic diseases in 38 C.F.R. § 3.311(b)(2)(i).  

The list of "radiogenic diseases" in 38 C.F.R. § 3.311(b)(2)(i) is not exclusive.  Pursuant to subsection (b)(4) of the regulation, "If a claim is based on a disease other than one of those listed in paragraph (b)(2) of this section, VA shall nevertheless consider the claim under the provisions of this section provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease."  

With respect to this issue, the Veteran has submitted a newspaper article from the Los Angeles Times, re-printed in the June 30, 2005 issue of the Mobile Register.  This article summarized the findings of a panel of researchers organized by the National Academy of Sciences.  According to the article, there is "virtually no dose of radiation that is totally safe, but low levels like those used for most types of medical diagnosis produce little increased risk, a government panel said Wednesday."  The chairman of the panel is quoted as saying, "There is some risk even at very low doses, although the risk is small."  The article mentions the risk of cancer in general terms, but does not describe the risks associated with any particular disease.  Most importantly, the article does not mention arthritis, degenerative disc disease, degenerative joint disease or chondromalacia of the patellofemoral joint.

Having reviewed the article and the lay statements of the Veteran, the Board finds that the Veteran has not cited or submitted competent scientific or medical evidence that he currently has any radiogenic disease of the bones or joints.  Accordingly, for this particular issue, VA was not required to request radiation dose information or to prepare a radiation dose assessment as described in 38 C.F.R. § 3.311.  It is clear from subsection (a)(1) of the regulation that dose assessments are required only for claims "in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in § 3.307 and § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service . . . ." Because the Veteran's bone and joint disabilities are not radiogenic diseases, the development described in 38 C.F.R. § 3.311 is not warranted.  

The Veteran has been diagnosed with prostate cancer, which is a radiogenic disease under 38 C.F.R. § 3.311(b)(2), and was the subject of a separate claim for service-connected disability benefits.  But the prostate cancer issue is not part of this appeal. Thus, the Board expresses no opinion as to whether prostate cancer is related to in-service exposure to ionizing radiation.  

Although he meets the standard for a "radiation exposed veteran" defined by 38 C.F.R. § 3.309(d)(3), the lack of a radiogenic disease of the bones or joints means that the success of the Veteran's claim depends on direct proof that exposure to ionizing radiation caused a current disability of the bones or joints.  See Combee, 34 F.3d at 1043.  Put another way, because the presumptions concerning radiation related diseases do not apply, the issue becomes an ordinary claim for service connection.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" -  between the present disability and the disease or injury incurred or aggravated during service.  See Holton, 557 F.3d at 1366 (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

According to the March 2011 VA examination report, the "preponderance of the medical literature does not support the effect of radiation exposure on the development of any orthopedic disability in absence of a diagnosis of bone cancer or multiple myeloma."  The same examiner's February 2012 addendum opinion relied on the list of diseases for which presumptive service connection is authorized, which, of course, is inconsistent with the Federal Circuit's decision in Combee.  

At the Board's request, a VHA physician provided an opinion in June 2015.  The physician's letter acknowledged that the Veteran was present during atomic testing at Bikini Atoll.  The physician then noted that the initial diagnosis of arthritic changes in the knees was in 1993 and that, in 1997, the Veteran needed back surgery for a large obtruded disc at L4-5.  According to the physician, "This also would be consistent with the individual's age at the time.  These findings were in his 60's which would be entirely consistent with [degenerative joint disease] of his knees and all of his joints at this given age."  

The physician wrote that he was unable to find any literature which would support a connection between degenerative joint disease and exposure to ionizing radiation.  In the physician's opinion, it was less likely than not that the Veteran's joint diseases were related to his exposure to ionizing radiation.  According to the physician, the Veteran's disabilities "are most consistent with degenerative joint disease . . . .There are no other bone illnesses discovered in this patient such as multiple myeloma, metastatic cancer or a primary bone cancer, all of which could possibly alter this review."  

Following the Board's most recent remand, the RO obtained another opinion from a VA physician in January 2017.  The physician's report indicates that the opinion was based on a review of the records.  The examiner correctly noted that the Veteran's service treatment records did not mention any bone or joint conditions.  The Veteran's current joint and bone disabilities did not develop until decades later.  The examiner noted private medical treatment records from June 1985 indicating impingement syndrome of the left shoulder, possibly a rotator cuff tear.  The examiner also quoted a June 1993 record indicating that, at that time, the Veteran was 65 and very active: "He does a lot of hunting and fishing and physiologically he is much younger than his stated age." The diagnosis was chondromalacia.  Moderate lower lumbar spine degenerative changes were diagnosed in October 2004.  In March 2007, imaging studies detected mild degenerative changes at the medial aspect of the left knee.  

According to the examiner, "These disorders had their onset - according to records - 40 years following separation from the military.  No nexus can be established between current disabilities and direct or aggravation claims."  The examiner indicated that it more than 50 percent likely that the Veteran's current bone and joint disabilities were the result of a combination of the natural aging process and an active lifestyle.

In addition to these opinions, the Board has reviewed the Veteran's medical records, both during and since active duty service, and the Veteran's written statements.  The significant medical records are already summarized in the Board's own summary of the examination reports and VHA opinion.  The Veteran's statements mostly concern the circumstances of his exposure to ionizing radiation during Operation Crossroads.  He has provided a lunch menu from the U.S.S. Shangri-La from July 4, 1946, which refers to the mission of the task force as the "atomic bomb cruise."  According to the Veteran, he was on the deck of the ship with more than 400 other sailors when the atomic bombs exploded.  The Veteran wrote that about 125 sailors visited the island after the test.  The file also includes a letter apparently from the Veteran's brother to Tom Brokaw, the NBC news host.  According to the letter, the Veteran met an unidentified person on his way to a vacation in Florida, who told him that all 125 sailors who went ashore during Operation Crossroads died within one year.  

The Board agrees with the Veteran that he was exposed to ionizing radiation during his naval service.  But the evidence he has submitted in support of a causal connection between service his current bone and joint disabilities is not entitled to significant probative weight.  On a radiation risk activity information sheet, submitted in January 2013, the Veteran indicates that, when the 125 sailors went ashore, he "stayed on the ship with 300 [other sailors]."  The Veteran himself did not die within one year of the test and there is no indication that any of the exposed sailors developed bone or joint disabilities.  The Board has also reviewed a statement from the Veteran in which he indicates that a physician told him that, based on imaging studies, his bones had an unusual appearance.  But the Veteran did not explain why the appearance of his bones suggested a causal relationship between chondromalacia of the right patellofemoral joint right or osteoarthritis or degenerative joint disease or degenerative disc disease and his in-service radiation exposure.  

The Veteran is competent to testify to his observations, and his in-service exposure to ionizing radiation is conceded.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  But on the question of whether current disabilities of his knees and lower back are related to radiation exposure, the specific, reasoned opinions of the June 2015 VHA opinion and the January 2017 VA examiner are of greater probative weight than the assertions of the Veteran.  The VHA physician indicated that he consulted the relevant medical research and found no evidence that would support a connection between degenerative joint disease and radiation exposure.  The physician did not identify the specific medical literature that he used to support his opinion.  But there is no requirement that a medical examiner cite specific medical literature to support an opinion.  See Monzingo v. Shinseki, 26 Vet.App. 97, 107 (2012) (examiner's failure to "explicitly cite any [medical] studies is not evidence that she was unaware of such studies, and it is not a basis for finding the examination report inadequate").   

The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Because the preponderance of the evidence weighs against a finding that a current bone or joint disability is related to any disease, injury or event in service, including exposure to ionizing radiation, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the claim must be denied.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a bone and joint disorder, to include as secondary to exposure to ionizing radiation, is denied.






____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


